Citation Nr: 1520018	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  03-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  

In May 2007, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case has been remanded several times, most recently in April 2013 to obtain an addendum VA medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013, the Board also remanded the issue of an initial compensable rating for thoracolumbar strain prior to September 11, 2010, for the issuance of a statement of the case (SOC).  An SOC was issued in September 2013; as no substantive appeal was thereafter received, the Board concludes that the only issue remaining on appeal is that listed on the first page.

The Board's April 2013 remand also referred the issues of clear and unmistakable error in a September 1995 rating decision that denied service connection for gastroenteritis and a claim of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), which were raised by the Veteran's representative in an April 2013 written brief presentation.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has degenerative spondylosis of the cervical spine that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative spondylosis of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  

The Veteran's STRs show a complaint of neck pain associated with a cold in May 1978 and muscular neck pain following a motor vehicle accident in November 1978.  Examinations throughout service, including his May 1993 retirement examination, showed a clinically normal spine.  No chronic cervical spine disorder was shown in service.

The Veteran's DD 214s show that his military occupational specialty (MOS) for 21 years was that of a petroleum supply specialist.  

X-rays of the cervical spine in June 2007 showed degenerative spondylitic changes.

At a VA examination in September 2010, the Veteran was diagnosed with cervical spine spondylosis.  The examiner opined that the nature of arthritis was progressive wear and tear of joints and the etiology was time.

A May 2012 written brief presentation from the Veteran's representative included information pertaining to the Veteran's MOS and its associated job duties.  This information indicates that the Veteran's MOS required some labor.

The Veteran was afforded a VA examination in January 2013.  He was diagnosed with a cervical neck strain.  In an October 2013 opinion, the examiner noted that the Veteran was a 59 year old male with radiographic evidence of degenerative spondylosis of the cervical spine.  The examiner opined that that generally occurred by wear and tear from repetitive microtrauma that occurred throughout life.  The examiner noted that by age 50, 85 percent of adults had signs of degenerative disc disease in their spine.  The examiner opined that as the Veteran was 59, that would be a common finding.  

Based on a review of the evidence, the Board finds that service connection for degenerative spondylosis of the cervical spine is warranted.  The evidence shows that the Veteran currently has degenerative spondylosis of the cervical spine.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his degenerative spondylosis of the cervical spine and his military service.

In this case, the October 2013 VA examiner's opinion supports a finding of service connection.  As the Veteran's MOS required some labor, and as the VA examiner opined that repetitive microtraumas cause degenerative spondylosis, considering the Veteran's 21 years of service, the Board concedes repetitive microtraumas resulting from the Veteran's military service.  Even if the Veteran has had repetitive microtrauma outside of his military service, considering that at least part of such microtrauma occurred in service, the examiner's opinion suggests that the Veteran's current disability is at least partly related to his military service.  Since at least part of the repetitive microtrauma occurred during the Veteran's 21 years of service, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for degenerative spondylosis of the cervical spine is, therefore, granted.


ORDER

Entitlement to service connection for degenerative spondylosis of the cervical spine is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


